Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing September 11, 2007 United States Securities and Exchange Commission Division of Corporate Finance treet NE Washington, DC 20549-7010 Attention: Ms. April Sifford Dear Ms. Sifford: Re: FEC Resources Inc. Form 20 F for the Fiscal Year Ended December 31, 2006 Filed July 13, 2007 File No. 000-17729 We are in receipt of your letter dated August 9, 2007 and are preparing a response. We anticipate responding by September 30, 2007 as we are going over the items with our auditors. Yours truly, FEC Resources Inc. signed Riaz Sumar Director and Chief Financial Officer
